         Case 1:17-cr-00337-RJS Document 240 Filed 04/20/20 Page 1 of 7



x                                                           Raheem J. Brennerman (54001-048)
                                                            LSCI ALLENWOOD
                                                            P. O. Box 1000
                                                            White Deer, PA 17887-1000
The Honorable Richard J. Sullivan
United States Circuit Judge
The Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

April 19, 2020

PRIVATE & LEGALLY CONFIDENTIAL
BY E-MAIL & CERTIFIED FIRST CLASS MAIL

Regarding: United States v. Brennerman
        District Court Case No. 1:17-CR-337-RJS

Dear Judge Sullivan:

Defendant Pro Se Raheem Brennerman ("Brennerman") respectfully submits this reply
correspondence to Government`s memorandum (at doc. no. 239) in opposition to his omnibus
motion (at doc. nos. 236, 237)

I. Brennerman`s appeal presents substantial question of law and fact likely to result in reversal
or an order for a new trial:

Applicable Law:

The latter part of the second requirement that the appeal raises a substantial question of law or
fact likely to result in a reversal or order for a new trial does not mean that the district court
must "predict the probability of reversal." "United States v. Randell, 761 F.2d 122, 124 (2d Cir.
1985)" (quoting United States v. Miller, 753 F.2d 19, 23 (3d Cir. 1985) (internal question marks
omitted). Instead, the requirement goes to "the significance of the substantial issue to the
ultimate disposition of the appeal." Id. (quoting Miller, 753 F.2d at 23) (internal quotation
marks omitted). To determine whether the requirement is satisfied, a court must first
determine whether the question on appeal is substantial. Id at 125. A substantial question is
more than "frivolous" and "is a close question or one that very well could be decided the other
way." Id. (quoting United States v. Giancola, 754 F.2d 898, 901 (11th Cir. 1985)) (internal
quotation marks omitted). If the question is substantial, a court "must then consider whether
that question is so integral to the merits of the conviction on which defendant is to be
imprisoned that a contrary appellate holding is likely to require reversal of the conviction or a
new trial." Id. (quoting Miller, 753 F.2d at 23). Put differently, the appeal must raise a
         Case 1:17-cr-00337-RJS Document 240 Filed 04/20/20 Page 2 of 7



substantial question that, if decided in a defendant`s favor, will likely result in a reversal or
order for a new trial

Discussion:

The Government ostensibly recites the procedural history and ineffectiveness of Brennerman`s
trial counsel, however, ignores subsequent promulgation by the Second Circuit. In "Scrimo v.
Lee, 925 F.3d 103 (2d Cir. 2019)" quoting "Crane v. Kentucky, 476 U.S. 683 (1986)") the Circuit
Court held that "It is clearly established federal law that a criminal defendant has a
constitutional right to present a complete defense." The record remain undisputed that when
Brenneman sought to obtain documents which he required to present a complete defense, his
requests were denied. (see 1:17-CR-155-LAK, doc. no. 76, in the criminal contempt of court case
and in this instant case at 1:17-CR-337-RJS, doc. no. 71 (following Government sole witness
from ICBC (London) plc testifying to the existence of required notes/documents). The
Government does not dispute that Brennerman was prejudiced when he was deprived of the
ability to present a complete defense nor does the Government challenge such argument by
Brennerman. Furthermore, the Government presents no argument in fact or law abrogating
such promulgation by the Second Circuit (which occurred subsequent to the procedural history
recited in Government`s opposition memorandum)

Additionally, Government asserts that Brennerman failed to challenge his conviction as to
Count 4 of the indictment, however Government ignores other argument(s) presented on
appeal which challenges the conviction on all counts. Moreover, Government`s argument only
accentuates the necessity for discovery to present clear and convincing evidence. For instance,
Government does not dispute the undeniable fact that it possesses a copy of Brennerman`s
U.K. birth certificate. Or the fact that presentment of Brennerman`s U.K. birth certificate will
demonstrate that the conviction as to count 4 cannot stand on collateral review.

Government possessed the evidence [Brennerman`s U.K. birth certificate] during trial but failed
to fulfill its obligation to present all pertinent evidence to the jury (allowing the jury to
determine the matter without considering all pertinent evidence). Furthermore, the birth
certificate will rebut Government`s argument and proffer to the Court and jury at trial,
demonstrating that Government failed to meet its burden in satisfying the essential element to
convict for Count 4. Brennerman is not foreclosed from collateral review of his conviction as to
Count 4. And in the bail context, presentment of the evidence [Brennerman`s U.K. birth
certificate] will demonstrate that the conviction as to Count 4 will be vacated.

"The Court has the "inherent power to release on bail a habeas petitioner who challenges his
detention after a criminal conviction, "but "[t]he standard...is a difficult one to meet; the
petitioner must demonstrate that the habeas petition raise[s] substantial claims and that
extraordinary circumstances exists [] that make the grant of bail necessary. "Mapp v. Reno, 241
F.3d 221, 223, 226 (2d Cir. 2001). Notably, the standard for release on bail under 28 U.S.C.S.
2255 is even higher than...for release pending direct appeal. "United States v. Whitman, 153 F.
Supp. 3d 658, 661 (S.D.N.Y. 2015)". For a petitioner to qualify for such relief, "there must be a
         Case 1:17-cr-00337-RJS Document 240 Filed 04/20/20 Page 3 of 7



demonstrated likelihood that the petition will prevail, based upon claims of a substantial nature
upon which the petitioner has a high probability of success, and demonstrating merits that are
more than slightly in petitioner`s favor, so that victory for petitioner can be predicated with
confidence." Muja v. U.S.. No. 10-cv-2270, 2011 U.S. Dist. LEXIS 52125, 2011 WL 1870290 at *1
(E.D.N.Y. May 16, 2011)

Presentment of Brennerman`s birth certificate will demonstrate the likelihood that the
conviction will be vacated as to Count 4. Moreover, vacateur of Counts One through Three of
the indictment will necessitate resentencing of Brennerman on Count 4. The Pre-Sentencing
Report ("PSR Report") stipulate the offense level (as to Count 4) at Six equating to approx. zero
- six months of incarceration

The relevant text of the statute - 18 U.S.C. S. 3143(b) reads:

(B) that the appeal is not for the purpose of delay and raises a substantial question of law or
fact likely to result in --

   (i.) reversal,
   (ii.) an order for a new trial,
   (iii.) a sentence that does not include a term of imprisonment, or
   (iv.) a reduced sentence to a term of imprisonment less than the total of the time already
served plus the expected duration of the appeal process.

Brennerman has been incarcerated since June 1, 2017 which is in-excess of 35 months hence
Government argument fails, because should Counts One to Three of the indictment be vacated
and Count Four remain, Brennerman will be resentenced to a term of imprisonment less than
the total of the time already served plus the expected duration of the appeal process...18
U.S.C.S 3143(b)

II. Brennerman`s request for discovery to present clear and convincing evidence should be
granted:

Applicable Law:

A convicted defendant who has been sentenced to imprisonment must be detained unless the
Court finds "by clear and convincing evidence that the person is not likely to flee or pose a
danger to the safety of any other person or the community if released [and] that the appeal is
not for the purpose of delay and raises a substantial question of law or fact likely to result
in...reversal [or] an order for a new trial...." 18 U.S.C. Section 3143(b)(1)(A)-(B). It is the
defendant`s burden to rebut the presumption in favor of detention by clear and convincing
evidence. See e.g., United States v. Abuhamra, 389 F.3d 309, 319 (2d Cir. 2004) (citation
omitted). If a defendant meets his substantial burden, bail pending appeal is mandatory. See id.
(quoting 18 U.S.C. Section 3143(a) for the post-verdict, pre-sentencing context, the mandatory
language in 18 U.S.C. Section 3143(b) for the post-sentencing context is identical.
         Case 1:17-cr-00337-RJS Document 240 Filed 04/20/20 Page 4 of 7




Discussion:

The burden to present clear and convincing evidence (to rebut against detention) rests with the
defendant. 18 U.S.C.S 3143(b); United States v. Abuhamra, 389 F.3d 309, 319 (2d Cir. 2004)
(citation omitted). Yet the Government inexplicably argue on one-hand that Brennerman is
even more of a flight risk after sentencing (necessitating the need for discovery to present clear
and convincing evidence to rebut against such presumption) while on the other hand arguing
that Brennerman be denied discovery which he requires to rebut against such presumption.

Relevant parts of the discovery (ICBC Documents) which Brennerman requires (to present clear
and convincing evidence) will rebut and refute Government assertions as to the charged crime.
In fact, had the Government obtained and reviewed the complete ICBC documents it would
have demonstrated that there was no fraud or contempt of court to prosecute. Additionally,
Brennerman`s U.K. birth certificate will demonstrate that Brennerman did not misrepresented
his place of birth, thus demonstrating that Government failed to meet its burden to satisfy the
essential element necessary to convict for Count 4.

Furthermore, the fact that the evidence [Brennerman`s U.K. birth certificate] was previously
provided to Brennerman`s (prior and present) counsel does not prohibit Government from
submitting it to this Court for the purpose of this proceedings, so that Brennerman may present
it as part of the clear and convincing evidence.

In United States v. Abuhamra, 389 F.3d 309, 319 (2d Cir. 2004), the Second Circuit reasoned in
relevant parts:

The "private interest" affected by the challenged government action in this case is "the most
elemental of liberty interests - the interest in being free from physical detention by one`s own
government." Id.; see Jones v. United States, 463 U.S. 354, 361, 77 L. Ed. 2d. 694, 103 S. Ct.
3043 (1983) (observing that "commitment for any purpose constitutes a significant deprivation
of liberty that requires due process protection")

The language of 3143(a) confers a sufficient liberty interest in continues release (on satisfaction
of the specified conditions) to warrant some measure of due process protection. See generally
Wolff v. McDonnell, 418 U.S. 539, 557, 41 L. Ed. 2d. 935, 94 S. Ct. 2936 (1974) (holding that
even in the case of sentenced prisoners, statutes creating rights in good-time credits give rise to
an individual interest" sufficiently embraced within fourteenth amendment liberty "to require
due process protection with respect to any disciplinary denial); Morrissey v. Brewer, 408 U.S. at
483 (noting parolee liberty through "indeterminate, "cannot be terminated without due
process protection); Corralluzzo v. New York State Parole Bd., 566 F.2d 375 (2d Cir. 1977)
(observing that, where issue in dispute in conditional freedom versus incarceration, a liberty
interest is at stake warranting due process protection).
         Case 1:17-cr-00337-RJS Document 240 Filed 04/20/20 Page 5 of 7



In balancing these competing post-verdict interests to determine the process due to a
defendant who seeks bail release pending sentencing, we are mindful that Congress has itself
weighted the procedural balance quite decidedly in favor of the Government. As already noted,
18 U.S.C.S. 3143(A)(1) creates a presumption; and it requires the defendant to carry that
burden by clear and convincing evidence, not by mere preponderance. Only if a defendant
clears these high procedural hurdle is he entitled to release pending sentencing. From this
statutory structure, however, we can conclude that the minimal process due a post-verdict
defendant who seeks continued release pending sentencing is the opportunity to demonstrate
that he satisfies the burden of proof established by section 3143(a)(a). In short, he is entitled to
"some kind of hearing" at which this issue can be fairly resolved. See Henry J. Friendly, some
kind of hearing, 123 U. Pa. L. Rev. 1267, 1296 (1975) (quoting Wolff v. McDonnell, 94 S. Ct. at
2975)

Brennerman respectfully requests that the Court grant his request for discovery so that he has
the opportunity to demonstrate that he satisfies the burden of proof established by Section
3143.

III. Brennerman seeks additional discovery (to present clear and convincing evidence) as to the
issue of Morgan Stanley:

Pursuant to the pertinent federal rule, Brennerman respectfully requests for an affidavit and/or
deposition from Government witness, Mr. Scott Stout, clarifying whether he worked at Morgan
Stanley Smith Barney, LLC (which is indisputably not federally insured) or Morgan Stanley
Private Bank (which is federally insured)

Discovery which demonstrates Brennerman`s innocence of the charged crime will persuade
that Brennerman pose less of a flight risk as he would no reason or incentive to flee, where
evidence is plain and clear that he is innocent of the charged crime.

IV. Brennerman is at a heightened risk of Corona Virus:

The Government ostensibly recites data from the B.O.P (Bureau of Prison) website in
highlighting the steps taken by the Bureau of Prisons to protect inmates during the Corona virus
pandemic, however Government fails to acknowledge the most pertinent fact - that as of April
17, 2020 approximately eighteen inmates in the Bureau of Prisons care and custody have died
from the COVID-19 caused by corona virus. Furthermore, in-excess of six hundred inmates and
Bureau of Prison staff have been affected by the corona virus (a number that is increasing daily)

The Government does not dispute that Brennerman suffers from diabetics (a medical condition
highlighted by the C.D.C as putting Brennerman at a heightened risk of COVID-19 caused by the
corona virus). Moreover, while Government highlighted that Brennerman is being treated at FCI
Allenwood Low for his diabetics and hypertension (high blood pressure), it [Government] does
not present any evidence that the treatment will ensure that Brennerman would not be
affected by the corona virus, nor does the Government present any clear and convincing
         Case 1:17-cr-00337-RJS Document 240 Filed 04/20/20 Page 6 of 7



evidence to assure that Brennerman will not be affected by the corona virus while incarcerated
(or that Brennerman would not die if affected by the corona virus while incarcerated)

It is an undisputed fact that inmates are housed in very closed quarters (with three inmate
sharing a cube of approximately 100 Square feet). It is undeniable that inmates are unable to
maintain the social distancing prescribed by the C.D.C. On bail Brennerman would be able to
isolate and maintain the necessary social distancing stipulated by the C.D.C. given his medical
conditions which puts him at a heightened risk of the corona virus.

In addition, the Government highlighted that Brennerman signed a refusal form for blood test
to maintain his diabetics, however Government failed to elaborate on the complete record. On
three separate occasion(s), the nurse obtaining blood from Brennerman inadvertently ruptured
Brennerman`s vein leading to internal bleed. Recently (last week) the assigned P.A. (MLP 12) to
Brennerman requested for a "hard stick" specialist to obtain Brennerman`s blood. Furthermore,
Government highlight that as of January 2020 (when Brennerman underwent medical
evaluation) he advised that he did not suffer any respiratory symptoms e.t.c. however
Government ignores the fact that as of January 2020 corona virus was not a pandemic in the
United States. Moreover the issue is not whether Brennerman suffers from corona virus
symptoms now but to ensure that he does not remain in an environment which puts him more
at risk of the virus. Brennerman suffers from diabetics and hypertension (high blood pressure)
two medical conditions highlighted by the C.D.C as being at a heightened risk of corona virus.

Finally, Government highlight another case where the Court recently denied a pre-trial inmate
bail. However such situation is not analogous to Brennerman`s situation. Here, Brennerman has
requested for evidence which has the potential of demonstrating his innocence. His appeals
(which has a high probability of reversal or an order for a new trial) are pending at the Second
Circuit. Hence, Brennerman`s request for bail should be considered in light of those facts in
addition to his medical condition which puts him at heightened risk of the corona virus.

V. Brennerman seeks appointment of standby counsel to assist him with the omnibus motion
and oral argument:

Brennerman seeks to exercise his constitutional right to represent himself for oral argument
however requests the appointment of standby counsel to assist him as a pro se defendant.

Attorney John C. Meringolo was/is appointed to represent Brennerman at the Second Circuit
for his appeals and Brennerman is amenable to his appointment as standby counsel to assist
Brennerman with the omnibus motion and oral argument.

VI. Legal Authority:

Defendant Raheem Brennerman is a pro se defendant, therefore his pleadings are generally
liberally construed and held to a less stringent standard than pleadings drafted by an attorney.
See Hughes v. Rowe, 449 U.S. 6, 9 (1980) (per curiam); Estelle v. Gamble, 429 U.S. 97 (1976)
         Case 1:17-cr-00337-RJS Document 240 Filed 04/20/20 Page 7 of 7




Conclusion:

Brennerman respectfully submits the above in response to Government`s opposition and prays
that the Court grants his motion in its entirety.

Dated: April 19, 2020
     White Deer, PA 17887-1000
                                                             RESPECTFULLY SUBMITTED

                                                             /s/ Raheem J. Brennerman

                                                             Raheem Jefferson Brennerman
                                                             Defendant Pro Se

___________________
FOOTNOTE:

1.) The term Second Circuit refers to the United States Court of Appeals for the Second Circuit.

2.) Defendant apologizes for all errors and omissions (due to the limitations of the corrilinks
system)
